DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 16 May 2022.  Applicant’s amendment on 16 May 2022 amended Claims 1, 2, 4-12, and 14-19.  Currently Claims 1, 2, 4-12, and 14-20 are pending and have been examined.  Claims 3 and 13 have been canceled.  The Examiner notes that the 101 rejection has been maintained.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 7-8 that “the elements of the claims are not a mental process when taken in combination… the above recited elements of the claims are similar to those that were an issue in McRO… the claims recite subject matter than ranks, determines an insight, and causes a recommendation to be displayed… amounts to significantly more”. 
The Examiner respectfully disagrees.
In response to the arguments in the Examiner notes that as noted in the previous Office Action.  The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 2, 4-12, and 14-20 recite(s) mental process.  This is the case because it is not clear that what is being claimed is anything other than analyzing previously recorded data which could even be viewed as printed out data regarding previous transactions to purchase products.  Specifically, the independent claims 1, 10, and 11 recite a mental process: as drafted, the claim recites the limitation of identifying, determining, and comparing KPIs in order to provide a recommendation based on the analysis which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor and memory, nothing in the claim precludes the determining step from practically being performed in the human mind, because as mentioned above in the form of a person analyzing pre-collected information and just comparing data from what could be viewed as spreadsheet data could be performed in the human mind.  Furthermore for example, but for the processing circuitry and memory language, the claim encompasses the user collected sales information and provide an analysis using a pen and paper to provide a recommendation. The mere nominal recitation of a generic processor and memory does not take the claim limitation out of the mental processes grouping and therefore not viewed as an improvement to technology. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.  As such this is not viewed as an improvement to technology.

Additionally, in response to the arguments regarding the McRO similarity the Examiner points out that in the McRO case, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  The McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes. The McRO court thus relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.  An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In the instant application it is not clear that the claims provide an improvement to the rules that improve computer-related technology by allowing computer performance of a function not previously performed by a computer.  This is the case because analysis performing the identifying of cross selling effectiveness, even if it is multiple claims stating comparing, ranking, determining, and displaying is not viewed as functions not previously performed by a computer, as such the claims are viewed as an abstract idea utilizing generic computer equipment and are therefore non-statutory, the rejection is therefore maintained.

The remaining Applicant's arguments filed 16 May 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1, 2, 4-12, and 14-20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1, 2, 4-12, and 14-20 is/are directed to the abstract idea of determining KPIs in order to further identifying cross selling effectiveness.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 2, 4-12, and 14-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 2, 4-9, and 20) is/are directed to a method, claim(s) (10) is/ are directed to a computer readable medium, and claims(s) (11, 12, 14-19) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 2, 4-9, and 20 recite(s) mental process.  Specifically, the independent claims 1, 10, and 11 recite a mental process: as drafted, the claim recites the limitation of identifying, determining, and comparing KPIs in order to provide a recommendation based on the analysis which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor and memory, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the processing circuitry and memory language, the claim encompasses the user collected sales information and provide an analysis using a pen and paper to provide a recommendation. The mere nominal recitation of a generic processor and memory does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally that the data receiving step required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.

The claims recites the additional element(s): that a processor is used to perform the identifying, determining, comparing, ranking, and determining steps.  The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identifying cross selling effectiveness). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims is/are directed to the abstract idea. 

The claim recites the additional element(s): receiving transaction data, and making a recommendation using a generic network appliance performs the identifying, determining, comparing, ranking, and determining step. The receiving and making steps are recited at a high level of generality (i.e., as a general means of receiving and making (providing)), and amounts to mere data gathering and presentation, which is a form of insignificant extra-solution activity. The processor and memory that performs the identifying, determining, comparing, ranking, and determining steps is also recited at a high level of generality, and merely automates the identifying, determining, comparing, ranking, and determining steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (processor and memory). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1, 2, 4-12, and 14-20 recite(s) receiving transaction data, identifying a product, determining a key performance indicator, comparing the KPI, ranking the identified product, determining an insight, and making a recommendation which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, identifying, determining, comparing, ranking, determining, and making which is the abstract idea steps of valuing an idea (determining KPIs in order to further identifying cross selling effectiveness) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to determining KPIs in order to further identifying cross selling effectiveness).  Using a computer to receiving, identifying, determining, comparing , ranking, determining, and making the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining KPIs in order to further identifying cross selling effectiveness would clearly be to a mental activity that a company would go through in order to decide how to interact with a user with marketing.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage marketing interactions with consumers:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 6, 7, 16, 17, and 20 recite limitations which further limit the claimed analysis of data.

Claims 2, 9, 12, and 19 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Boal which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 4, 5, 8, 14, 15, and 18 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the identifying of cross selling effectiveness.  This is not a technical or technological problem but is rather in the realm of transaction analysis and therefore an abstract idea.

Step 2B

The claim(s) 1, 2, 4-12, and 14-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) 1, 2, 4-12, and 14-20 are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10-12, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JP 5766290 B2) in view of Nagarathinam (U.S. Patent 10,810,626 B2) in further view of Opitz et al. (U.S. Patent Publication 2014/0071158 A1) (hereafter Opitz).

	Referring to Claim 1, Zhang teaches a method for identifying cross-selling effectiveness, comprising:

receiving, by a processor of an analytic server, transaction data on a plurality of products from a database (see; pg. 4, par. 5 of Zhang teaches merchandise recommendation server analyzes transactions and performs statistical correlations).

identifying a first product and a second product from the plurality of products that were each sold at least once with a target product across a plurality of transactions (see; pg. 2, par. 12 of Zhang teaches an analysis of two products in a two item set purchased (i.e. purchased together) and makes decision pg. 4, par. 5 based on analyzing transactions and performed statistical correlation).

determining, using the processor a first performance indicator of the first product and a second KPI of the second product, based on the transaction data (see; pg. 2, par. 5 of Zhang teaches determining using collected transaction data, pg. 11, par. 5 – par. 8 an example from Zhang providing performance metrics that are used to determine a second product to be grouped with a first including the evaluation of transaction data as associated with attributes of the product).


ranking the first product and the second product based on the comparison: (see; pg. 4, par. 11 – pg. 5 of Zhang teaches ranking of different products (i.e. first and second products) that takes into account transaction data where, pg. 11, par. 5 – par. 8 a performance metric for an example from Zhang providing performance metrics that are used to determine a second product to be grouped with a first including the evaluation of transaction data as associated with attributes of the product).

determining, by the processor, an insight based on the ranking, the insight indicating that the first product ranked above the second product in performance indicator corresponding to the target product (see; pg. 4, par. 11 – pg. 5 of Zhang teaches determining a recommendation based on collected and analyzed data, taking into account, including the ranking of different products (i.e. first and second products) that takes into account transaction data as well as providing performance metrics that are used to determine a second product to be grouped with a first including the evaluation of transaction data as associated with attributes of the product).

Zhang does not explicitly disclose the following limitation, however,

Nagarathinam teaches comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product (see; col. 6, lines (7-47) of Nagarathinam teaches comparing affinity score of a multiple products that have been purchased together and formed clusters, the higher the affinity score between items indicates that they were sold more often with a different product, additionally a score based on demographic is used to determine which items were bought together by different demographics adding the specificity of the items purchased and the chance of a demographic buying a determined cluster of products (based on affinity score)), and
causing a recommendation to be displayed on a browser of a user device, the recommendation including an indication to display, on a website selling the target product the first product with the target product based on the insight (see; col. 6, lines (7-24) and col. 7, lines (1-5) of Nagarathinam teaches presenting to a customer on a display a specific item based on a analyzed cluster of items (i.e. items purchase together) determined on historic analysis of transaction data, and utilizing a website for display to the customer).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang fails to disclose comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product, and causing a recommendation to be displayed on a browser of a user device, the recommendation including an indication to display, on a website selling the target product the first product with the target product based on the insight.

Nagarathinam discloses comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product, and causing a recommendation to be displayed on a browser of a user device, the recommendation including an indication to display, on a website selling the target product the first product with the target product based on the insight.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang the comparing, by the processor, the first performance metric with the second performance metric, the comparison indicating which of the first product and the second product was sold more often with the target product, and causing a recommendation to be displayed on a browser of a user device, the recommendation including an indication to display, on a website selling the target product the first product with the target product based on the insight as taught by Nagarathinam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang and Nagarathinam teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.

Zhang in view of Nagarathinam does not explicitly disclose the following limitation, however,

Opitz teaches the use of performance metrics that are key to making decision, but not specifically Key Performance Indicator (KPI) (see; par. [0032] and par. [0037] of Opitz teaches integrating key performance indicators to custom control cross selling recommendations using the relevant KPI).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang and Nagarathinam discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang and Nagarathinam fails to disclose Key Performance Indicator (KPI).

Opitz discloses Key Performance Indicator (KPI).

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang and Nagarathinam Key Performance Indicator (KPI) as taught by Opitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, and Opitz teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


Referring to Claim 2, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the method above, Zhang in view of Nagarathinam does not explicitly disclose a method having the limitations of:

Opitz teaches displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product (see; Abstract of Opitz teaches the displaying of KPIs, and par. [0032] and par. [0037] integrating key performance indicators to custom control cross selling recommendations using the relevant KPI of multiple products (i.e. other product and recommendation, first and second)).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang and Nagarathinam discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang and Nagarathinam fails to disclose displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product.

Opitz discloses displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang and Nagarathinam displaying the KPIs of the identified product, the first KPI of the first product, and the second KPI of the second product as taught by Opitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, and Opitz teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the method above, Zhang discloses a method having the limitations of,

wherein determining the first performance indicator of the first product includes determining a number of conversions including a number of times the first product has been sold together with the target product in the same transaction (see; pg. 4, par. 5 of Zhang teaches analyzing histories of transactions between attributes of products in order to track all the transactions (i.e. number of conversions) for products, and pg. 10, par. 5 where pairs of products are in the same transaction of a set of product transactions (i.e. sold together)).


	Referring to Claim 5, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the method above, Zhang does not explicitly disclose a method having the limitations of, however,

Nagarathinam teaches wherein determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction (see; col. 6, line (7) – col. 7, line (29) of Nagarathinam teaches determining an affinity score regarding customers buying different products which includes all the different products presented to the customer that they additionally bought with other cluster where the higher affinity discloses a higher percentage of items sold together (i.e. divided by total product sold)).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang fails to disclose determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction.

Nagarathinam discloses determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang determining the first performance indicator of the first product includes determining a cross-sell rate including a number of times the first product was sold with the target product divided by a total number of times the target product was sold with any of the plurality of products in same transaction as taught by Nagarathinam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang and Nagarathinam teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, Zhang in view of Nagarathinam in further view of Opitz teaches a non-transitory computer readable medium having stored thereon instructions.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 11, Zhang in view of Nagarathinam in further view of Opitz teaches a non-transitory computer readable medium having stored thereon instructions.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

a processing circuitry (see; pg. 3, par. 13 of Zhang teaches a processor).
	
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to (see; pg. 3, par. 13 of Zhang teaches a memory and processor).


	Referring to Claim 12, see discussion of claim 11 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the computer readable medium above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 11 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the computer readable medium above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 13 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the computer readable medium above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 14 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the computer readable medium above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 20, see discussion of claim 1 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the method above, Zhang discloses a method having the limitations of,

Nagarathinam teaches identify a third product that is not in the plurality of products and that shares a category with the target category (see; col. 5, line (58) – col. 6, line (24) of Nagarathinam teaches from an analysis present extra items that fall under a related item categories (i.e. not in the original plurality of products), and
	causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category (see; col. 5, line (58) – col. 6, line (24) of Nagarathinam teaches from an analysis present extra items that fall under a related item categories (i.e. not in the original plurality of products, col. 6, lines (7-47) comparing affinity score of a multiple products that have been purchased together and formed clusters, the higher the affinity score between items indicates that they were sold more often with a different product, additionally a score based on demographic is used to determine which items were bought together by different demographics adding the specificity of the items purchased and the chance of a demographic buying a determined cluster of products (based on affinity score), col. 7, lines (1-5) presenting to a customer on a display a specific item based on a analyzed cluster of items (i.e. items purchase together) determined on historic analysis of transaction data, and utilizing a website for display to the customer).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang fails to disclose identify a third product that is not in the plurality of products and that shares a category with the target category, and causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category.

Nagarathinam discloses identify a third product that is not in the plurality of products and that shares a category with the target category, and causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category.

It would be obvious to one of ordinary skill in the art to include in the task management (system/method/apparatus) of Zhang identify a third product that is not in the plurality of products and that shares a category with the target category, and causing a second recommendation to be displayed on the browser of the user device, the second recommendation including an indication to display, on the website selling the target product, the first product with the third product based on the insight and the shared category as taught by Nagarathinam since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang and Nagarathinam teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


Claims 6-9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (JP 5766290 B2) in view of Nagarathinam (U.S. Patent 10,810,626 B2) in further view of in view of Opitz et al. (U.S. Patent Publication 2014/0071158 A1) (hereafter Opitz) in further view of Boal (U.S. Patent Publication 2014/0180790 A1).

	Referring to Claim 6, see discussion of claim 3 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the method above, Zhang in view of Nagarathinam in further view of Opitz does not explicitly disclose a method having the limitations of, however,

Boal teaches performing a segmentation of the first KPI of the first product, and wherein at least two segmented portions of the first KPI are displayed separately for the first product (see; par. [0138] of Boal teaches consuming segmentation performance of products including using data from, par. [0173]-[0175] calculated KPI information from transaction data).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam and Opitz discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam and Opitz fails to disclose performing a segmentation of the KPI of the identified product.

Boal discloses performing a segmentation of the KPI of the identified product.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam and Opitz performing a segmentation of the KPI of the identified product as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 6 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Boal teaches the method above, Zhang in view of Nagarathinam in further view of Opitz does not explicitly disclose a method having the limitations of, however,

Boal teaches the segmentation is performed based on a geographic region of a purchaser of the first product (see; par. [0138] of Boal teaches using transaction data to perform segmentation based on, par. [0400] characteristics such as geographic).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam and Opitz discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam and Opitz fails to disclose the segmentation is performed based on a geographic region of a purchaser of the first product.

Boal discloses the segmentation is performed based on a geographic region of a purchaser of the first product.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam and Opitz the segmentation is performed based on a geographic region of a purchaser of the first product as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 2 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the method above, Zhang in view of Nagarathinam in further view of Opitz does not explicitly disclose a method having the limitations of, however,

Boal teaches the displaying the first KPl of the first product is determined based on a category of the first product (see; par. [0069] and par. [0145] of Boal teaches providing monitored KPIs (i.e. displaying), par. [0173]-[0175] KPI information and recommendations based on the KPI scored data from transaction data, and par. [0150] where the score can be determined based on an offer for certain categories, par. [0496] gathered from transaction data).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam and Opitz discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam and Opitz fails to disclose the displaying the first KPl of the first product is determined based on a category of the first product.

Boal discloses the displaying the first KPl of the first product is determined based on a category of the first product.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam and Opitz the displaying the first KPl of the first product is determined based on a category of the first product as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 2 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the method above, Zhang in view of Nagarathinam in further view of Opitz does not explicitly disclose a method having the limitations of, however,

Boal teaches the displaying the KPl of the first product is based on a region in which the first product is sold (see; par. [0538] of Boal teaches the providing of monitored KPI, par. [0173]-[0175] calculated KPI information from transaction data, and par. [0348] which can provide transaction data from consumer data from different regions).

The Examiner notes that Zhang teaches similar to the instant application teaches generating a product recommendation based on items sold together.  Specifically, Zhang discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user it is therefore viewed as analogous art in the same field of endeavor. Additionally, Nagarathinam teaches determining based on analyzing purchasing habits of customers an affinity of products that are sold together for future suggestions and as it is comparable in certain respects to Zhang which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Opitz teaches integrating key performance indicator KPI to custom control used for cross selling and as it is comparable in certain respects to Zhang and Nagarathinam which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Boal teaches recommendation of electronic offers based on universal scoring functions using KPIs and as it is comparable in certain respects to Zhang, Nagarathinam and Opitz which teaches generating a product recommendation based on items sold together as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Zhang, Nagarathinam and Opitz discloses a website provides the user with one or more recommendations that may have a correlation with another product viewed by the user.  However, Zhang, Nagarathinam and Opitz fails to disclose the displaying the KPl of the first product is based on a region in which the first product is sold.

Boal discloses the displaying the KPl of the first product is based on a region in which the first product is sold.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Zhang, Nagarathinam and Opitz the displaying the KPl of the first product is based on a region in which the first product is sold as taught by Boal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Zhang, Nagarathinam, Opitz and Boal teach the collecting and analysis of data in order to determine the best product to offer to a user based on collected analysis and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 13 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, see discussion of claim 16 above, while Zhang in view of Nagarathinam in further view of Opitz in further view of Boal teaches the computer readable medium above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 12 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the computer readable medium above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 19, see discussion of claim 12 above, while Zhang in view of Nagarathinam in further view of Opitz teaches the computer readable medium above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bekbalatov et al. (U.S. Patent 10,430,864 B2) discloses a transaction based location assignment system and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623